Citation Nr: 0323388	
Decision Date: 09/10/03    Archive Date: 09/23/03

DOCKET NO.  02-13 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a left knee disability.  


REPRESENTATION

Appellant represented by:	American Legion


ATTORNEYS FOR THE BOARD

Dennis F. Chiappetta II, Counsel
Motrya Mac, Law Clerk



INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1959 to February 1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  The veteran filed a timely notice 
of disagreement, and the RO subsequently provided a statement 
of the case (SOC) in September 2002.  Also in September 2002, 
the veteran perfected his appeal, and the RO issued him a 
supplemental statement of the case (SSOC) later that same 
month.


FINDINGS OF FACT

The competent and probative medical evidence of record is 
against a finding that the veteran has a current left knee 
disability which is the result of any incident or event of 
active military service.


CONCLUSION OF LAW

The veteran has no current left knee disability that was 
either incurred in or aggravated by active military service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The Report of Medical History and Report of Medical 
Examination at the time of the veteran's induction in 
November 1959 were negative for any complaint or abnormal 
finding referable to the left knee.

The service medical records (SMRs) show that in December 1959 
the veteran was seen for a sore knee (whether the left or 
right knee was unspecified).  Physical examination was 
negative, and he was given sodium salicylate.  Three days 
later, when he was seen for symptoms related to pes planus, a 
separate notation indicated tenderness over the tibial 
insertion of the lateral collateral ligament of the knee 
(again, left versus right was not specified).  He was 
provided whirlpool therapy.  The SMRs also indicate that the 
veteran was seen for a "trick left knee" in July 1961, 
reporting pain upon flexion.  The intake provider noted an 
impression of internal derangement, and referred him for 
orthopedic consultation.  The examining orthopedic physician, 
at the U.S. Army Hospital, Fort Sill, Oklahoma, noted that 
physical examination and X-rays were negative, and commented 
that "today I find no orthopedic disease and doubt if there 
is any inasmuch as over a 2-yr period there should be some 
thigh atrophy & there isn't any."

The Report of Medical History upon release from active duty 
in February 1962 reveals that the veteran checked a box 
indicative of history of a "trick" or locked knee, and the 
narrative summary noted trouble with his left knee, 
characterized as "paining dislocation."  The Report of 
Medical Examination at that time indicates that clinical 
evaluation discerned no knee abnormality.

The veteran filed his original claim for disability benefits 
in November 2001, on VA Form 21-526.  He indicated he was 
seeking service connection for the residuals of an injury to 
his knee in the summer of 1961.  In an accompanying Statement 
in Support of Claim, he averred that he had injured his left 
knee playing recreational games among different Army 
companies during the summer of 1961, or perhaps 1960.  He 
said his knee "swelled up and got real large," he was seen 
in the Fort Sill dispensary, and that he was placed on light 
duty for a while.  He further stated that, after he was 
discharged, the first civilian doctor he saw was Dr. K in 
1979, and that he had more recently seen Dr. P for his knee 
pain.



The veteran later indicated, on his Appeal to the Board dated 
in September 2002, that his left knee injury had caused him 
problems in the early 1970s.  He said he had "just put up 
with the pain and the locking up of my left knee until I 
could no longer stand it and went to see [Dr. K]," who 
examined him and recommended surgery.

Although the RO was advised that Dr. K's office had no 
records on the veteran, the veteran later obtained those 
records from the local hospital.  They show that he was seen 
by Dr. K in August 1979, complaining of "hx [history] of 10 
yrs of L knee pain but resolved for 8-10 yr & since 1978 has 
had progressively more trouble with periodic pain and 
swelling & intermittent locking."  The diagnostic impression 
was of a cartilage tear in the left knee, possibly medial, 
with bilateral chondromalacia.  He was admitted to the 
hospital for approximately one week, and underwent an 
arthroscopy of the left knee, followed by arthrotomy and left 
lateral meniscectomy.  The surgical notes indicate that a 
slight tear in the medial meniscus was seen, and that the 
lateral meniscus was removed due to a tear in the posterior 
periphery.  Also noted was some slight chondromalacia of the 
underneath surface of the kneecap.  He was discharged to 
continue rehabilitation exercises and to see Dr. K in 10 
days.

Private treatment records from Dr. P, dated in July 2000, 
note that the veteran's pain had gradually worsened in the 
past several weeks.  The doctor stated that the veteran could 
do most of the things he wanted with his left knee, but that 
he suffered discomfort getting in and out of his truck.  The 
examination indicates that he had "full extension and full 
flexion of the knee, but crepitus in the lateral compartment 
noted to examination.  He walks quite well with only minimum 
limp."

Subsequent treatment records from Dr. P, dated in July 2001, 
indicate that the veteran previously had undergone left knee 
arthrotomy which was complicated by a post-operative 
pulmonary embolus; however, he "recovered from this 
uneventfully and had no further problems".  On the veteran's 
Problem List, Dr. P included "status post arthrotomy, left 
knee, with post-op pulmonary embolus".  

Private medical records from Dr. S, dated in January 2002, 
show that there was generalized swelling in the veteran's 
left knee.  


The veteran attached to a June 2002 Statement in Support of 
Claim a statement from Dr. R, whom he identified as a 
physician at the local VA outpatient clinic.  Dr. R's 
statement, in its entirety, is:  "[Patient] initially 
sustained injury to his left knee joint during active duty.  
Since that time, he has undergone left knee replacement and 
suffered considerable discomfort and disability related to 
this.  I respectfully ask that he be considered for service 
connection for injury to the left knee joint."

II.  Discussion and Legal Analysis

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) (now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A (West 2002)) became law.  Regulations implementing the 
VCAA have been published.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (now codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002)).  The VCAA and 
implementing regulations apply in the instant case.  Under 
the VCAA, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  VA also has a duty to 
assist the veteran in obtaining evidence necessary to 
substantiate the claim.  Here, the veteran has been 
adequately notified of the VCAA by the RO, in a detailed 
letter sent to him and his representative in January 2002.  
Moreover, the SOC and SSOC provided by the RO set out the 
evidence considered and the law and regulations applicable to 
this claim.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2002); 
VCAA § 4, 114 Stat. 2096, 2098-99 (2000) (now codified as 
amended at 38 U.S.C. § 5107(b) (West 2002)).

Under applicable law, service connection may be granted for 
disability resulting from personal injury suffered or disease 
contracted during active military service, or for aggravation 
of a pre-existing injury suffered, or disease contracted, 
during such service.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. §§ 3.303(a), 3.304 (2002).  Where there is a chronic 
disease shown as such in service, subsequent manifestations 
of the same chronic disease at any later date, however 
remote, are service-connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  When a condition 
noted during service is not shown to be chronic, or the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity of symptomatology after discharge is 
required to support the claim.  Id.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 
C.F.R. § 3.303(d) (2002); Cosman v. Principi, 3 Vet. App. 
503, 505 (1992).  Moreover, the law provides that a veteran 
shall be granted service connection for certain specific 
disorders, including arthritis, although not otherwise 
established as incurred in service, if such disease is 
manifested to a 10 percent degree within one year following 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2002).

The U.S. Court of Appeals for Veterans Claims has 
consistently held that, under the law cited above, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  This principle has been repeatedly reaffirmed by the 
U.S. Court of Appeals for the Federal Circuit, which has 
stated that "a veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a 
connection between the veteran's service and the 
disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Moreover, the fact that a condition occurred in 
service alone is not enough; there must be a current 
disability resulting from that condition.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); Chelte v. Brown, 10 
Vet. App. 268, 271 (1997).


The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

In the present case, the veteran complained in service that 
he sustained an injury to his left knee.  However, the 
examining orthopedic physician noted that that the physical 
examination and X-rays were negative and that there was no 
orthopedic disease to be found.  The veteran's Report of 
Medical History and Report of Medical Examination at the time 
of induction in November 1959 revealed no left knee 
disorders.  The Report of Medical History upon release from 
active duty in February 1962 shows that the veteran checked a 
box indicative of history of a "trick" or locked knee, and 
the narrative summary noted trouble with his left knee, 
characterized as "paining dislocation."  Nevertheless, the 
Report of Medical Examination at that time indicates that 
clinical evaluation discerned no knee abnormality.

After his separation from active service, the record reflects 
that there was no report of any complaint, treatment, or 
diagnosis of any left knee injury until 1979, seventeen years 
later.  The veteran then saw Dr. K, and the history reported 
at that time, although not crystal clear, does indicate that 
there was a post-service period of some 8 to 10 years during 
which his knee problems were resolved.  He then underwent 
surgery on the knee for removal of a torn meniscus; 
chondromalacia under the kneecap was also noted at that time. 

Dr. R, in June 2002, stated that the veteran's left knee 
disorder is due to his in-service injury.  However, Dr. R's 
statement is brief and conclusory, and there is no evidence 
that Dr. R, in making that statement, reviewed the veteran's 
historical medical records to verify that the left knee 
disorder which necessitated surgery in 1979 had existed 
during service in 1959-62.  Indeed, as acknowledged 
subsequently by the veteran, Dr. R incorrectly stated that he 
had undergone a knee replacement, which is a further 
indication that Dr. R had not reviewed the medical history.

A diagnosis or opinion by a health care professional is not 
conclusive, and is not entitled to absolute deference.  
Indeed, the Court has provided guidance for weighing medical 
evidence.  The Court has held, for example, that a post-
service reference to injuries sustained in service, without a 
review of service medical records, is not competent medical 
evidence.  Grover v. West, 12 Vet. App. 109, 112 (1999).  A 
medical opinion based upon speculation, without supporting 
clinical data or other rationale, does not provide the 
required degree of medical certainty.  Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  Other factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).  Further, a medical opinion is inadequate when it is 
unsupported by clinical evidence.  Black v. Brown, 5 Vet. 
App. 177, 180 (1995).  A medical opinion based on an 
inaccurate factual premise is not probative.  Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993).  A bare conclusion, even 
one reached by a health care professional, is not probative 
without a factual predicate in the record.  Miller v. West, 
11 Vet. App. 345, 348 (1998).  Finally, a bare transcription 
of lay history, unenhanced by additional comment by the 
transcriber, does not become competent medical evidence 
merely because the transcriber is a health care professional.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).

As a layperson, the veteran is not competent to render a 
medical opinion in this regard.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992); Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge"), aff'd sub nom. 
Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 
119 S. Ct. 404 (1998).  See also Wells v. Principi, 326 F.3d 
1381 (2003), holding that the veteran has an obligation to 
produce medical evidence of a causal connection between 
between his currently claimed disability and his military 
service.  Accordingly, although the Board sympathizes with 
the sincerity of the veteran's belief in the validity of his 
claim, the competent evidence of record is against a finding 
that the veteran's current postoperative knee disability is 
etiologically related to the incidents of knee problems in 
service. 


ORDER

Service connection for a left knee disability is denied.  




____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 


